DÉCRET N° 2010 /2661/PM DU 05 OCT. 2010

Portant attribution des concessions forestières constituées
des UFA 09-017 et 09-018 à la société FIPCAM

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

DECRET N°9 0 10/2 LA ou_ 05 DT 210

portant attribution des Concessions Forestières constituées
des UFA 09-017 et 09-018 à la Société FIPCAM.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

VW la Constitution;

Vu la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche ;

Wu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et completée par
l'ordonnance n°77/1 du 10 janvier 1977 ;

lu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et complétée par
l'ordonnance n°77/2 du 10 janvier 1977 ; -

lu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine privé de l'Etat et
ses modificatifs subséquents ;

lu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre, modifié et
complété par le décret n°95/145 bis du 04 août 1995 ;

lu le décret n° 2004/320 du 08 décembre 2004 portant organisation du Gouvernement, modifié et
complété par le décret n°2007/268 du 07 septembre 2007 ;

lu le décret n°2009/222 du 30 juin 2009 portant nomination d’un Premier Ministre, Chef du
Gouvernement ;

lu le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime des forêts,
modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

lu les décrets n°2006/2950/PM et 2006/2951/PM du 27 décembre 2006 portant incorporation au
domaine privé de l‘Etat et classement en Unités Forestières d'Aménagements des portions de
forêts dénommées UFA 09-017 et UFA 09-018 ;

lu le dossier technique y afférent,

o

DECRETE:

MICLE 1°. Les portions de forêts de superficies respectives de 54 352 ha et 19 245 ha, situées dans
Arrondissements d’Ebolowa II, Biwong-Bulu et Mvangan, Département de la Mila, Région du Sud,
torporées au domaine privé de l'Etat par décrets n°2006/2950/PM et 2006/2951/PM du 27 décembre
6 comme Unités Forestières d'Aménagements dénommées UFA 09-017 et UFA 09-018 sent, en
plication des dispositions de l’article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités
lpplication du régime des forêts, attribuées en concession forestière à la Société FIPCAM BP, 7479
oundé.

ICLE 2.- Les portions de forêts susmentionnées sont délimitées ainsi qu'il suit :
Î

UFA 09-017

Le point de base A se trouve sur la confluence du cours d'eau Niobo avec un affluent non
dénommé.

(EST :
* Du point À, suivre le cours d’eau Niobo en amont sur une distance de 19, 287 km pour atteindre
le point B situé sur sa confluence avec le cours d'eau Onwoo.
Du point B, suivre le cours d’eau Onwoo en amont sur une distance de 14, 568 km, puis son
affluent gauche en amont sur une distance de 4, 690 km pour atteindre le point C situé sur sa
source ;

+ Du point C, suivre une droite de gisement 318° sur une distance de 1, 442 km pour atteindre le
point D situé sur la confluence de deux sources d’un cours d’eau non dénommé ;

+ Du point D, suivre ce cours d’eau non dénommé en aval sur une distance de 0, 813 km, puis
l'autre cours d'eau non dénommé affluent de Mebele en amont sur une distance de 7, 212 km
pour atteindre le point E situé sur sa source ; e

+ Du point E, suivre une droite de gisement 287° sur une distance de 0, 479 km pour atteindre le
point F situé sur la source du cqurs d’eau Mboto ;

+ Du point F, suivre le cours d’eau Mboto en aval, sur une distance de 5, 826 km pour atteindre le
point G situé sur sa confluence avec ses deux affluents ;

+ Du point G, suivre une droite de gisement 286° sur une distance de 1, 222 km pour atteindre le
point H situé sur la confluence du cours d’eau Mboto avec un affluent non dénommé ;

+ Du point H, suivre une droite de gisement 266° sur une distance de 1, 721 km pour atteindre le
point I situé sur la confluence du cours d’eau Messebe avec un affluent non dénommé ;

+ Du point !, suivre une droite de gisement 247° sur une distance de 1, 938 km pour atteindre le
point J situé sur la confluence de deux sources d’un cours d’eau non dénommé affluent de Didim.

AQUEST :

+ Du point J, suivre le cours d’eau non dénommé en aval sur une distance de 3, 507 km jusqu’à sa
confluence avec le cours d’eau Didim, puis suivre le cours d’eau Didim en aval sur une distance de
10, 679 km pour atteindre le point K situé sur sa confluence avec un cours d’eau non dénommé.

Au SUD :

+ Du point K, suivre le cours d’eau non dénommé en amont sur une distance de 2, 478 km, puis son
affluent droit sur une distance de 0, 445 km pour atteindre le point L situé sur sa source ;

+ Du point L, suivre une droite de gisement 149° sur une distance de 1, 502 km pour atteindre le
point M situé sur la confluence de deux sources d’un cours d’eau non dénommé affluent de
Melanga ;

+ Du point M, suivre le cours d’eau non dénommé en aval sur une distance de 0, 846 km jusqu'à sa
confluence avec Melanga, puis suivre Melanga en amont sur une distance de 0, 783 km pour
atteindre le point N situé sur la confluence de ses deux sources ;

* Du point N, suivie une droite de gisement 57° sur une distance de 1, 518 km pour atteindre le
point O situé sur la confluence de deux sources d’un cours d’eau non dénommé affluent de
Mboro ;

+ Du point O, suivre le cours d’eau non dénommé en aval sur une distance de 1, 613 km pour
atteindre le point P situé sur sa confluence avec son affluent gauche ;

+ Du point P, suivre une droite de gisement 102° sur une distance de 2, 278 km pur atteindre le
point Q situé sur la confluence de deux cours d’eau non dénommés dont l’un est affluent de
Mboro ;

+ Du point Q, suivre l’affluent non dénommé de Mboro en aval sur une distance de 0, 691 km
jusqu’à sa confluence avec Mboro, puis suivre Mboro en amont sur une distance de 1, 897 km et
enfin son affluent gauche en amont sur une distance de 4, 290 km pour atteindre le point R situé
sur sa confluence avec un affluent non dénommé ;

+ Du point R, suivre une droite de gisement 106° sur une distance de 2, 092 km pour atteindre le

point S situé sur la confluence de deux cours d'eau non dénommés ;

Du point $, suivre le plus grand cours d'eau non dénommé en amont sur une distance de 4, 275

km pour atteindre le point T situé sur sa source ; 3
point T, suivre une droite de gisement 182° sur une distance de 0, 851 km pour atteindre le

Int U situé sur la confluence de deux sources d’un cours d’eau non dénommé ;

u point U, suivre une droite de gisement 133° sur une distance de 1, 125 km pour atteindre le

point V situé sur la confluence du cours d’eau Nyatème et un cours d’eau non dénommé ; °

Du point V, suivre le cours d’eau Nyatème en amont sur une distance de 0, 519 km, puis son

affluent droit en amont sur une distance de 0, 496 km pour atteindre le point W situé sur la
confluence de deux de ses sources ;

+ _ Du point W, suivre une droite de gisement 150° sur une distance de 2, 058 km pour atteindre le
point X situé sur la confluence du cours d’eau Bitame avec un affluent non dénommé ;

+ Du point X, suivre une droite de gisement 128° sur une distance de 4, 438 km pour atteindre le
point Y situé sur la confluence de deux cours d’eau non dénommés ;

+ Du point Y, suivre une droite de gisement 114° sur une distance de 2, 006 km pour atteindre le
point Z situé sur la confluence de deux sources d’un cours d’eau non dénommé ;

+ Du point Z, suivre une droite de gisement 88° sur une distance de 2, 686 km pour atteindre le
point A1 situé sur la confluence de deux sources d’un cours d’eau non dénommé ;

+ Du point A1, suivre une droite de gisement 146° sur une distance de 1, 594 km pour atteindre le
point B1 situé sur la confluence de deux sources d’un cours d’eau non dénommé ;

+ Du point 81, suivre le cours d’eau non dénommé en aval sur une distance de 3, 627 km pour
atteindre le point C1 situé sur la confluence de deux sources d’un cours d’eau non dénommé ;

+ Du point C1, suivre une droite de gisement 126° sur une distance de 1, 732 km pour atteindre le
point D1 situé sur la confluence de deux sources d’un cours d'eau non dénommé ;

* Du point D1, suivre une droite de gisement 136° sur une distance de 2, 037 km pour atteindre le
point E1 situé sur la confluence de deux sources d’un cours d’eau non dénommé affluent de
Nlobo ;

+ Du point El, suivre ce cours d'epu non dénommé en aval sur une distance de 3, 445 km pour
atteindre le point A de base.

UFA 09-01

Le point de base A se trouve sur la confluence du cours d’eau Kong avec un affluent non
dénommé.

SUD :

* Du point À, suivre le cours d’eau Kong en amont sur une distance de 2, 071 km, puis son affluent
gauche toujours en amont sur une distance de 7, 378 km pour atteindre le point B situé sur la
confluence de deux de ses sources ;

* Du point B, suivre une droite de gisement 245° sur une distance de 1, 379 km pour atteindre le

point C situé sur la confluence du cours d'eau Onwoo avec un affluent non dénommé ;

Du point C, suivre le cours d’eau Onwoo en amont sur une distance de 5, 378 km pour atteindre le

point D situé sur sa confluence avec un affluent gauche non dénommé ;

Du point D, suivre une droite de gisement 279° sur une distance de 2, 440 km pour atteindre le

point E situé sur la confluence d’un cours d’eau non dénommé affluent de Onwoo avec un autre

non dénommé ;

Du point E, suivre une droite de gisement 303° sur une distance de 2, 180 km pour atteindre le

point F situé sur la confluence de deux sources d’un cours d’eau non dénommé ; .

Du point F, suivre une droite de gisement 335° sur une distance de 0, 949 km pour atteindre le

point G situé sur la confluence de deux sources d'un cours d’eau non dénommé affluent de

Messebe ;
Du point G, suivre une droite de gisement 349° sur une distance de 2, 374 km pour atteindre le
point H situé sur la confluence de deux sources d’un cours d’eau non dénommé affluent de
Didim ; d

Du point H, suivre le cours d’eau non dénommé en aval sur une distance de 1, 358 km pour
atteindre le point I situé sur sa confluence avec son affluent gauche non dénommé ; g
Du point 1, suivre une droite de gisement 261° sur une distance de 2, 560 km pour atteindre le
point J situé sur la confluence du cours d’eau Didim avec un petit affluent non dénommé ;

Du point J, suivre cet affluent non dénommé en amont sur une distance de 2, 183 km pour
atteindre le point K situé sur sa confluence avec un affluent gauche non dénommé ;

Du point K, suivre une droite de gisement 296° sur une distance de 2, 796 km pour atteindre le
point L situé sur la confluence d’un cours d’eau non dénommé affluent de Didim avec un autre
petit cours d’eau non dénommé.

L'OUEST :
+ Du point L, suivre le cours d’eau non dénommé en amont sur une distance de 8, 520 km pour
atteindre le point M situé sur la confluence de ses deux sources.

JU NORD :

+ Du point M, suivre une droite de gisement 107° sur une distance de 1, 772 km pour atteindre le

point N situé sur la confluence de deux sources d’un cours d’eau non dénommé afflusnt de

Didim ;

Du point N, suivre le cours d’eau non dénommé en aval sur une distance de 0, 562 km pour

atteindre le point O situé sur sa confluence avec le cours d’eau Didim ;

Du point O, suivre une droite de gisement 89° sur une distance de 2, 110 km pour atteindre le

point P situé sur la confluence d’un cours d'eau non dénommé affluent de Didim avec un autre

petit cours d'eau non dénommé ;

Du point P, suivre une droite de gisement 83° sur une distance de 1, 300 km pour atteindre le

point Q situé sur la confluence d’un cours d’eau non dénommé affluent de Didim avec un autre

petit cours d’eau non dénommé ;

Du point Q, suivre le cours d’eau non dénommé en aval sur une distance de 1, 498 km pour

atteindre le point R situé sur sa confluence avec le cours d’eau Didim ;

Du point R, suivre une droite de gisement 123° sur une distance de 1, 696 km pour atteindre le

point S situé sur la confluence de deux cours d’eau non dénommés ;

Du point S, suivre une droite de gisernent 94° sur une distance de 1, 213 km pour atteindre le

point T situé sur la confluence d’un cours d'eau non dénommé affluent de Didim avec un autre

petit cours d’eau non dénommé ; +

Du point T, suivre le petit cours d’eau non dénommé en amont sur une distance de 1, 370 km

pour atteindre le point U situé sur la confluence de ses deux sources ;

Du point U, suivre une droite de gisement 120° sur une distänce de 1, 084 km pour atteirdre le

point V situé sur la confluence de deux sources d'un cours d’eau non dénommé affluent de

Messomesso ;

Du point V,-suivre le cours d’eau non dénommé en aval sur une distance de 3, 156 km pour

atteindre le point W situé sur sa confluence avec un affluent droit non dénommé ;

Du point W, suivre une droite de gisement 96° sur une distance de 2, 266 km pour atteindre le

point X situé sur la confluence du cours c’eau Kong avec un petit affluent non dénommé ;

Du point X, suivre le cours d’eau Kong en aval sur une distance de 3, 544 km, puis son affluent

droit en amont sur une distance de 1, 930 km pour atteindre le point Y situé sur la confluence de

ses deux sources ;

* Du point Y, suivre une droite de gisement 239° sur-une distance de 1, 751 km pour atteindre le
point Z situé sur la confluence de deux sources d'un cours d’eau non dénommé affluent de Kong;
le Du point Z, suivre le cours d’eau non dénommé en aval sur une distance de 5, 893 km jusqu’à sa
confluence avet Kong, puis suivre Kong en aval sur une distance de 1, 280 km et suivre enfin son
affluent gauche en amont sur une distance de 3, 937 km pour atteindre le point A1 situé sur la
confluence de ses deux sources.

Al'EST :

+ _ Du point A1, suivre une droite de gisement 120° sur une distance de 3, 143 km pour atteindre le
point B1 situé sur la confluence de deux cours d’eau non dénommés ;

+ Du point B1, suivre une droite de gisement 146° sur une distance de 3, 801 km pour atteindre le
point C1 situé sur la confluence de deux cours d’eau non dénommés ;

+ _ Du point C1, suivre le cours d’eau non dénommé affluent de Kong en aval sur une distance de 3,
617 km, puis son affluent droit en amont sur une distance de 2, 903 km pour atteindre le point D1
situé sur sa confluence avec un cours d’eau non dénommé ;

+ Du point D1, suivre une droite de gisement 267° sur une distance de 1, 989 km pour atteindre le
point À de base

ARTICLE 3.- (1) Ces concessions forestières sont strictement personnelles et valables pour une durée de
quinze (15) ans renouvelable.

(2) La Société FIPCAM devra déposer une demande de renouvellement au moins un (01)
an avant l'expiration de celles-ci. Passé ce délai, ces concessions deviendront caduques de plein droit à
compter de leur expiration.

ARTICLE 4.- (1) Pendant la durée de validité de ces concessions, la Société FIPCAM devra se conformer
strictement aux plans d'aménagements desdites concessions et aux dispositions des cahiers des
charges y relatifs.

(2) Elle ne peut faire opposition à l’exploitation par permis, des produits forestiers
spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à l'exploitation des ressources du
sous-sol.

ARTICLE 5.- (1) Les conventions objet des présentes concessions, sont évaluées tous les trois (03) ans
suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elles peuvent être annulées avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera enregistré, puis
publié au Journal Officiel en français et en anglais./-

Yaoundé, le 05 DCT. 2010 |

MERREMIER MINISTRE,
F DU GOUVERNEMENT,

